Citation Nr: 1529435	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to a higher disability rating for prostate cancer, evaluated as 100 percent prior to February 1, 2012 and noncompensable thereafter.



REPRESENTATION

Appellant represented by:	Teena Petro, Agent



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (hereinafter Agency of Original Jurisdiction (AOJ)), which, in relevant part, decreased the Veteran's disability rating for service-connected prostate cancer from 100 percent to noncompensable, effective February 1, 2012.

With respect to the characterization of the claim on appeal, the Board observes that the AOJ as phrased the issue as "[r]eduction of the evaluation of prostate cancer from 100 percent to a non-compensable evaluation."  See generally Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (where an AOJ has reduced a disability rating for a disability, the issue on appeal should be phrased as whether the AOJ's rating reduction was proper rather than as a claim for an increased rating).

However, the Veteran's prostate cancer is evaluated under Diagnostic Code (DC) 7528 wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  See Tatum v. Shinseki, 26 Vet. App. 443 (2014) (determining that the 100 percent rating under DC 7528 is authorized for six months following treatment for cancer followed by a disability rating for treatment for residuals of cancer).  Therefore, the AOJ's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma under DC 6819 ceased to exist by operation of law as a controlling Note (similar to that of DC 7528) contained a temporal element for that 100 percent rating).  The Rossiello Court also explained that the Note allowed for separate successive ratings for "different" conditions - the treatment and convalescence periods for cancer treatment and a subsequent rating for any residuals.

Thus, the Board has rephrased the issue on appeal to reflect that the Veteran is appealing the effective date for the cessation of the 100 percent award for active prostate cancer and the noncompensable rating for the prostate cancer residuals.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a continued 100 percent disability rating for his prostate cancer.  In the alternative, he argues that his prostate cancer residuals - such as voiding dysfunction - warrant a compensable rating.

The Veteran's residuals of prostate cancer have been rated under DC 7528.  Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), DC 7528. 

The structure of DC 7528 first requires a determination as to the date of cessation of treatment for prostate cancer itself.  Tatum v. Shinseki, 26 Vet. App. 443, 450 (2014) (holding that claimant's radical prostatectomy constituted the last treatment date for cancer as the surgical procedure removed the malignant tumor).  In turn, the date of cessation determines the beginning and end of the six-month period for the 100 percent convalescence rating pursuant to the Note in DC 7528.  Id.  Thereafter, the claimant's disability is rated upon residuals of prostate cancer, if any.  Id.

Historically, the Veteran was diagnosed with prostate cancer in 2004.  He reportedly underwent radiation therapy completed in 2005 followed by androgen deprivation hormonal therapy completed in 2007.  No surgical procedure was performed.  The records of these treatments are not associated with the claims folder.

A VA examination report dated October 2011 declared the Veteran's prostate cancer to be in remission.  This assessment appears to be based on the Veteran's own reports as the examiner did not cite to any clinical findings or examinations to support this conclusion.  At that time, the Veteran only reported residuals of urinary hesitancy and erectile dysfunction.  There was no interview or evaluation conducted for possible renal dysfunction.

However, in his notice of disagreement received in December 2011, the Veteran reported symptoms of urinary frequency.

Here, unlike Tatum, the Veteran did not undergo surgical removal of his prostate cancer which would allow for a clear factual basis for determining when cancer and/or cancer treatments ceased.  While the Veteran's cancer treatments have reportedly ceased, the Board is of the opinion that a determination of whether the Veteran's prostate cancer is in remission should be based upon a review of the pertinent medical evidence of record - which was not accomplished in this case.  Additionally, in light of the Veteran's recent allegation of urinary frequency residuals and the absence of any evaluation for renal dysfunction, the Board finds that additional VA examination - based upon review of the claims folder - is necessary prior to any further appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records from the Muncie Community-Based Outpatient Clinic (CBOC) and the Indianapolis VA Medical Center (VAMC) from 2004 to June 2012, and from October 2011 to the present.

2.  Assist the Veteran in obtaining any relevant evidence pertaining to his private treatment for prostate cancer and its residuals since 2004.

3.  Upon receipt of the above, arrange for an appropriate examination of the Veteran to determine the nature and severity of his prostate cancer disability and any residuals thereof.  The Veteran's entire electronic record must be reviewed by the examiner in conjunction with the examination.  The examiner is requested to address the following questions:

	a) State whether the Veteran's prostate cancer is in remission and, if so, identify the approximate date of remission.  In so doing, the examiner is requested to support this determination by reference to any pertinent clinical and laboratory findings;

	b) Describe in detail any voiding dysfunction residuals attributable to prostate cancer; and

   c) State whether there is any renal dysfunction residuals attributable to prostate cancer and, if so, evaluate the extent of renal impairment.

The examiner must explain the rationale for all opinions.
 
3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


